 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     _______________________________________
 8                                          )
     HEIDI CHIAT,                           )
 9                                          )                   Case No. C18-1142RSL
                           Plaintiff,       )
10              v.                          )
                                            )                   ORDER GRANTING MOTION TO
11   STATE OF WASHINGTON, et al.,           )                   WITHDRAW
                                            )
12                         Defendants.      )
     _______________________________________)
13
14          This matter comes before the Court on Richard L. Pope, Jr.’s motion to withdraw al
15   counsel for plaintiff Heidi Chiat. Dkt. # 9. Having reviewed the papers submitted, the motion is
16   GRANTED. Mr. Pope is no longer counsel of record for Ms. Chiat. The Clerk of Court is
17   directed to terminate his participation in this case and to include in the docket Ms. Chiat’s
18   contact information:
19          14500 NE 29th Place, #349
            Bellevue, WA 98007
20
21          (425) 289-9623
            hmchiat@yahoo.com
22
     Ms. Chiat is now proceeding pro se in this litigation. Unless and until she retains new counsel,
23
     she is expected to follow the local rules of this district (found at
24
     http://www.wawd.uscourts.gov/sites/wawd/files/WAWDAllLocalCivilRules-2017.pdf) and the
25
     Federal Rules of Civil Procedure. Plaintiff is specifically advised that requests for relief from the
26

     ORDER GRANTING MOTION TO
     WITHDRAW
 1   Court must be in the form of a motion and all declarations must be signed, dated, and made
 2   under penalty of perjury. See LCR 7 and 10; 28 U.S.C. § 1746.
 3
 4         Dated this 24th day of October, 2018.
 5
 6
                                              A
                                              Robert S. Lasnik
                                              United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER GRANTING MOTION TO
     WITHDRAW                                      -2-
